Citation Nr: 1452740	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-02 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to January 1970 in the United States Army, and from March 1974 to April 1991 in the United States Navy.  The Veteran died in August 2009, and the appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.    

An appeal has not been initiated with respect to entitlement to death pension benefits, burial benefits, or accrued benefits.  In August 2009, prior to his death, the Veteran filed two claims for service connection: entitlement to service connection for cancer as due to exposure to herbicides, and entitlement to service connection for diabetes mellitus as due to exposure to herbicides.  In September 2009, the appellant applied for Dependency and Indemnity Compensation (DIC) benefits, to include service connection for the cause of the Veteran's death, death pension benefits, burial benefits, and accrued benefits.  

In the March 2010 rating decision referenced above, the RO denied service connection for the cause of the Veteran's death.  Also in March 2010, the RO partially granted entitlement to burial benefits and denied entitlement to death pension benefits and accrued benefits.  In April 2010, the appellant filed a Notice of Disagreement as to entitlement to service connection for cause of the Veteran's death only.  A Notice of Disagreement was not filed with respect to entitlement to death pension benefits, burial benefits, and accrued benefits.  In January 2013, the RO denied the pending claims of service connection for renal cancer and diabetes mellitus.  The January 2013 rating decision was not appealed by the appellant.  As such, the Board finds that entitlement to death pension benefits, burial benefits, and accrued benefits are not before the Board.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran died in August 2009.  The death certificate identified the cause of death as liver metastases due to renal carcinoma.  Significant conditions contributing to death, but not resulting in the underlying cause were identified as hypertension and diabetes mellitus. 

2.  At the time of the Veteran's death, service connection was in effect for degenerative joint disease of the right shoulder, with impingement syndrome status post decompression, with anterior instability status post arthroscopic repair, rated as 10 percent disabling; lumbosacral strain with degenerative disc disease, rated as 10 percent disabling; triceps tendonitis of the right elbow, status post olecranon contusion, rated as zero percent disabling (noncompensable), and hemorrhoids, status post anal sphincterotomy, rated as zero percent disabling (noncompensable).  
 
3.  The Veteran did not serve in an area in which exposure to herbicide agents may be presumed and is not shown to have been exposed to herbicides during active service.  

4.  Symptoms of renal cancer were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service separation.  

5.  Symptoms of hypertension were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service separation.  

6.  Symptoms of type II diabetes mellitus were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service separation.  

7.  The cause of the Veteran's death is not etiologically related to active service. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1310, 1318, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.5, 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The United States Court of Appeals for Veterans Claims has held that proper VCAA notice for DIC claim must also include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

The RO provided notice to the appellant in December 2009, prior to the initial adjudication of the claim in March 2010.  The RO provided notice to the appellant regarding what the evidence must show to establish entitlement to DIC benefits and described the type of information and evidence the appellant needed to provide in support of the claim.  The RO also explained to the appellant what evidence VA was responsible for obtaining or would assist in obtaining on her behalf in support of the claim.  

Regarding VA's duty to assist, the United States Court of Appeals for the Federal Circuit has held that the general duty to assist provision, 38 U.S.C.A. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  Under such statutory authority, VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A (a)(1).  However, VA is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim.  Wood, 520 F.3d at 1348.  

In this case, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include service treatment records, a July 2003 VA treatment record, an August 2009 statement from the Veteran's private physician, the August 2009 death certificate, and lay statements from the appellant.  VA has requested records identified throughout the appeal process, to include evidence of the Veteran's service in the Republic of Vietnam and the Veteran's private medical records.  Regarding the private medical records, the RO requested the appellant submit private medical records or complete a VA Form 21-4142 Authorization for Release of Information to allow VA to retrieve the private medical records.  To date, the appellant has not submitted additional evidence regarding the Veteran's foreign service, the Veteran's private medical records, or a signed VA Form 21-4142.  Therefore, the Board will decide this matter based on the evidence of record as it is currently developed.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

As such, the RO has provided assistance to the appellant as required as indicated under the facts and circumstances in this case.  The appellant has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d. 1328.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duties to notify and assist in the development of the claim.  
	
Service Connection for Cause of Death - Laws and Regulations

DIC benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.  The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a).  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran.  38 C.F.R. § 3.312(a).

A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1). 

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Renal cancer (a malignant tumor), hypertension, and diabetes mellitus are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic disease" in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.309(b).    

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as renal cancer (a malignant tumor), hypertension, and diabetes mellitus become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain medical conditions, including type II diabetes mellitus.  38 C.F.R. § 3.309(e).  In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, the appellant must show the following: (1) that the Veteran served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he suffered from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e); McCartt v. West, 12 Vet. App. 164, 166 (1999).  

For purposes of establishing entitlement to presumptive service connection as due to herbicide exposure, the term "service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii);  see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom, Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in the Republic of Vietnam," an appellant must demonstrate actual duty or visitation by the Veteran in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.  However, these provisions have been extended to Vietnam era veterans who served near the Korean demilitarized zone (DMZ).  See 38 C.F.R. § 3.307(a)(6)(iv).  In addition, VA has acknowledged that Agent Orange was in some instances used in the Kingdom of Thailand and has developed specific procedures to determine whether a Veteran was exposed to herbicides in locations other than the Republic of Vietnam or along the DMZ in Korea.  See VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n).

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for a disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Service Connection for Cause of Death - Analysis

The Veteran died in August 2009.  The appellant is seeking service connection for the cause of the Veteran's death, which she claims is due to exposure to Agent Orange.  

The Veteran's death certificate listed liver metastases due to renal carcinoma as the cause of death.  The death certificate also listed hypertension and diabetes mellitus as other significant condition contributing to death, but not resulting in the underlying cause of death. 

At the time of the Veteran's death, service connection was in effect for degenerative joint disease of the right shoulder, with impingement syndrome status post decompression, with anterior instability status post arthroscopic repair, rated as 10 percent disabling; lumbosacral strain with degenerative disc disease, rated as 10 percent disabling; triceps tendonitis of the right elbow, status post olecranon contusion, rated as zero percent disabling (noncompensable), and hemorrhoids, status post anal sphincterotomy, rated as zero percent disabling (noncompensable).  

After a review of all the evidence of record, both lay and medical, the Board finds that the Veteran's cause of death is not etiologically related to active service, to include claimed exposure to herbicides.  None of the disabilities for which the Veteran was service-connected at the time of his death were listed as a primary or contributory cause of death.  The Veteran was not service-connected for renal carcinoma with liver metastases, hypertension, or diabetes mellitus at the time of his death.  Therefore, the Board must consider whether service connection for any of these disease processes is warranted.  The Board notes that the RO previously denied service connection for diabetes mellitus in an unappealed March 2005 rating decision; however, the Board must take a de novo review of the appellant's claim for DIC benefits.  38 C.F.R. § 20.1106 (2014).  

After reviewing all the evidence, including the appellant's statements asserting the Veteran was exposed to herbicides while in Vietnam, the Board next finds that the weight of the evidence demonstrates that the Veteran does not have confirmed exposure to herbicide agents.  Service records indicate that the Veteran was a medical specialist stationed at the 249th General Hospital at Camp Drake, Japan, from July 1967 to June 1969.  Service records do not indicate any other foreign service prior to May 7, 1975, and do not indicate any service or visitation to the Republic of Vietnam, the Korean DMZ, or the Kingdom of Thailand at any time.  

As mentioned above, the appellant has not submitted any additional evidence beyond her lay contentions that the Veteran served in the Republic of Vietnam.  The Board finds the appellant's uncorroborated contentions of the Veteran's exposure to Agent Orange while serving in the Republic of Vietnam to be outweighed by the more probative evidence to the contrary.  In addition to the service records discussed above, a July 2004 notification from the National Personnel Records Center indicated there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  The most probative evidence shows that the Veteran was not exposed to herbicides during his service for which presumptive service connection might apply.  38 C.F.R. § 3.307(a)(6).  Therefore, there is no basis to grant service connection as due to herbicide exposure on a presumptive basis. 

After a careful review of the evidence, the Board finds that the Veteran did not experience chronic symptoms of renal cancer, hypertension, or diabetes mellitus in service.  Similarly, the Board finds that the Veteran did not experience symptoms of renal cancer, hypertension, or diabetes mellitus that manifested to a compensable degree within one year of service separation.  Further, the Board finds that the Veteran did not experience continuous symptoms of renal cancer, hypertension, or diabetes mellitus since service separation.  

Service treatment records are absent for any complaints of, diagnoses of, or treatment for renal cancer, hypertension, and diabetes mellitus.  The earliest objective medical evidence of any of these disease processes is located in a July 2003 VA treatment record, which indicates the Veteran's past medical history was significant for diabetes mellitus of approximate duration of five years and hypertension of unspecified duration.  The earliest indication contained in the record of the onset of renal carcinoma is contained in the Veteran's death certificate, which indicates an approximate interval of nine months between onset and death. 

There is no evidence of record of an onset of renal cancer, hypertension, or diabetes mellitus during service or immediately thereafter.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999).  No medical professional has provided competent medical evidence linking the diagnosis of renal cancer, hypertension, or diabetes mellitus to any aspect of the Veteran's active service, to include any claimed exposure to herbicides in service, and the appellant has not alluded to the existence of any such opinion.  Therefore, there is no probative medical evidence suggesting a link between the Veteran's period of service and renal cancer, hypertension, or diabetes mellitus.

Insomuch as the appellant has attempted to establish a nexus through her own lay assertions, the Board finds that the etiology of renal cancer, hypertension, and diabetes mellitus fall outside the realm of common knowledge of a layperson and the appellant is, thus, not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4.  These disease processes require specialized training for a determination as to diagnosis and causation, and is therefore not susceptible to lay opinions on etiology.  Thus, because of the medical complexity of the matter, the appellant is not competent to render such an opinion or attempt to present lay assertions to establish a nexus between the Veteran's service and renal cancer, hypertension, and diabetes mellitus.  Absent competent, credible, and probative evidence of a nexus between the Veteran's service and renal cancer, hypertension, and diabetes mellitus, the Board finds that the causes of the Veteran's death are not related to service.  

Based on the above, the Board finds that the primary and contributory causes of the Veteran's death are not shown to have been incurred in service.  For these reasons, the Board finds that a preponderance of the evidence is against the appellant's claim of service connection for the cause of the Veteran's death, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


